Per Curiam:
In order to restore the legal efficacy of a debt discharged by proceedings in bankruptcy, the promise to pay must, undoubtedly, be unambiguous and explicit. But in the case in hand, as the jury has found, there was not only an absolute and unconditional promise by the defendant to pay the note in controversy, but also a partial payment. Than this there could be nothing more unequivocal, and it fully and in every particular complies with the rule for the revival of the discharged debt.
Judgment affirmed.